                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JUSTIN KIM,
                                   7                                                       Case No. 18-cv-05846-DMR
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER OF DISMISSAL WITHOUT
                                   9                                                       PREJUDICE FOR FAILURE TO
                                         NANCY A. BERRYHILL,                               PROSECUTE
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On April 24, 2019, the court issued an Order to Show Cause, instructing Plaintiff Justin

                                  14   Kim to submit a written statement by no later than May 8, 2019 explaining Plaintiff’s failure to

                                  15   file a motion for summary judgment in accordance with the Social Security procedural order

                                  16   (Docket No. 2). [Docket No. 17.] The Order to Show Cause stated that failure to respond by May

                                  17   8, 2019 may result in dismissal of this action. Plaintiff did not respond to the Order to Show

                                  18   Cause. Accordingly, this matter is hereby dismissed without prejudice for failure to prosecute.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: May 22, 2019
                                                                                       ______________________________________
                                  22
                                                                                       DONNA M. RYU
                                  23                                                   United States Magistrate Judge

                                  24

                                  25

                                  26
                                  27

                                  28
